THE STATE OF SOUTH CAROLINA
                          In The Supreme Court

              In the Matter of Jonathan L. B. Davis, Respondent.

              Appellate Case No. 2018-002251


                               Opinion No. 27863
               Submitted February 7, 2019 – Filed February 27, 2019


                              DEFINITE SUSPENSION


              John S. Nichols, Disciplinary Counsel, and Ericka M.
              Williams, Senior Assistant Disciplinary Counsel, both of
              Columbia, for the Office of Disciplinary Counsel.

              Jonathan L.B. Davis, of Columbia, pro se.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (the Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a public reprimand or a definite suspension of not more than two
years. We accept the Agreement and suspend respondent from the practice of law
in this state for one year, retroactive to respondent's interim suspension.1 The
facts, as set forth in the Agreement, are as follows.

                                          Facts

Matter I

In 2015, respondent was retained to represent a husband and wife (Complainants)

1
 Respondent was placed on interim suspension on September 7, 2017. In re Davis, 423 S.C.
475, 816 S.E.2d 542 (2017).
in a Chapter 11 bankruptcy matter. Respondent had never handled a Chapter 11
bankruptcy case. Respondent filed a petition on Complainants' behalf; however,
the United States Trustee pointed out multiple inaccuracies in the documents filed
by respondent. Respondent acknowledged the errors and promptly amended the
filings.

Forty-one days after filing the bankruptcy petition, respondent filed an application
for employment as the primary attorney for Complainants. The bankruptcy court
granted respondent's application but the delayed filing meant respondent was
acting without the required authority for the first six weeks of the case in violation
of the rules of the United States Bankruptcy Court.

Respondent did not have an active trust account at the time Complainants began
paying respondent pursuant to a retainer agreement. Respondent deposited the
retainer funds into his general operating account in violation of Rules 1.15(a) and
1.15(c), RPC, Rule 407, SCACR (safekeeping of client property). Respondent
later opened a trust account and transferred the funds.

Respondent held Complainants' retainer, less disbursement for the filing fee and
transcript cost, from the time it was paid prior to the filing of the petition until
respondent filed his first fee application with the court. Because respondent was
owed fees for pre-petition work, he was not a disinterested party, and the
bankruptcy court disqualified him from representing Complainants. That fact also
barred respondent from receiving any compensation whatsoever and required he
disgorge the remaining balance of the retainer.


Matter II
In May 2013, respondent filed for relief on behalf of Complainant B pursuant to
Chapter 13 of the United States Bankruptcy Code. In September 2013,
Complainant B's vehicle was totaled in an accident, and Complainant B asked
respondent to file various motions on her behalf related to her payment for the
totaled vehicle and the purchase of a replacement. Despite Complainant B's calls
and emails, respondent failed to file the requested motions for over a month. Even
after respondent finally filed a motion to incur debt, he had to amend the filing
twice and failed to file any other pleadings addressing Complainant B's remaining
issues.

A hearing was held in bankruptcy court to address Complainant B's concerns
regarding respondent's failure to file the appropriate motions related to her totaled
vehicle. At the hearing, the United States Trustee noted additional amendments to
respondent's filings were needed before an amended bankruptcy plan could be
confirmed. The court continued the hearing to ensure respondent filed all amended
pleadings. Respondent filed an amended plan but failed to use the forms required
by the court. A deficiency notice was issued. Days later, respondent filed the
necessary amendments, but again failed to use the proper forms. Respondent was
given ten days to cure the deficiency. Eleven days later, respondent filed the
necessary amendments and an amended plan was confirmed days later.

Following a hearing on the United States Trustee's motions for review of
respondent's conduct and sanctions, the bankruptcy court found respondent's
conduct harmed Complainant B and ordered he return $2,900 in attorney's fees to
her within ten days. Well over a month later, the bankruptcy court issued a rule to
show cause due to respondent's failure to comply with the terms of the court's
order. The bankruptcy court held respondent in civil contempt for his failure to
comply.

ODC mailed respondent a notice of investigation requesting he respond within
fifteen days. Respondent's response was received over a month later. ODC sent
respondent a request for additional information; however, respondent failed to
respond as required by Rule 19(b), RLDE, Rule 413, SCACR.


Matters III and IV
In December 2016 and April 2017, separate disciplinary investigations were
initiated following complaints filed against respondent. The complaints were
ultimately determined to be meritless; however, respondent failed to respond to
ODC's notices of investigation within the required fifteen days. Approximately a
month after each notice, ODC issued Treacy2 letters requesting a response to the
notices of investigation. ODC received a response from respondent regarding one
of the matters; however, respondent failed to respond to the second.


Matter V
In January 2017, respondent filed for relief on behalf of Client C pursuant to
Chapter 7 of the United States Bankruptcy Code. Three days after filing,
2
    In re Treacy, 277 S.C. 514, 290 S.E.2d 240 (1982).
respondent was sent a deficiency notice because his filing was incomplete and he
failed to provide an email address. Respondent was given ten days to cure the
deficiency; however, he failed to do so.

Four days after filing the petition, the United States Trustee emailed respondent to
request records of Client C's "pay advices" for the sixty days prior to the
bankruptcy petition as required by 11 U.S.C. § 521, and copies of Client C's bank
statements for the three months prior to the petition's filing. Despite the Trustee
following up with respondent twice via email, respondent failed to respond or
provide the requested materials. Further, a meeting of creditors had to be
continued due to respondent's failure to provide copies of Client C's tax returns and
bank statements prior to the meeting as required by federal statute.

In April 2017, Client C contacted the Trustee because she was unable to reach
respondent after multiple attempts. The Trustee also attempted to reach respondent
by telephone and email, but received no response. After her attempts to reach
respondent proved unsuccessful, Client C filed a pro se motion to extend the time
to file a reaffirmation agreement and financial management course certificates.

Thereafter, the Trustee filed a motion for review of respondent's conduct and a
request for sanctions. Following a hearing, the bankruptcy court found respondent
did not provide adequate representation and ordered respondent refund $400 to
Client C on or before June 30, 2017.

ODC sent respondent a notice of investigation; however, he failed to respond to the
notice within the required fifteen days. Approximately a month later, ODC issued
a Treacy letter requesting a response to the notice of investigation. The certified
letter was returned unclaimed. Respondent failed to respond to the notice of
investigation.

Matter VI

Respondent failed to appear to respond to questions under oath as directed by ODC
in a notice to appear and subpoena. Both documents were sent via certified mail to
respondent at his address on file in the Attorney Information System (AIS);
however, the documents were returned to ODC as unclaimed. Additional attempts
by SLED to serve respondent were unsuccessful.
                                         Law

Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct contained in Rule 407, SCACR: Rule 1.1
(competence), Rule 1.2 (scope of representation), Rule 1.3 (diligence), Rule 1.4
(communication), Rule 1.15(a) (safekeeping client property), Rule 1.15(c)
(keeping of unearned legal fees in trust account), Rule 3.4(c) (disobeying an
obligation under the rules of a tribunal), Rule 8.1(b) (failing to respond to a lawful
demand for information from a disciplinary authority), Rule 8.4(a) (violating the
Rules of Professional Conduct), and Rule 8.4(e) (engaging in conduct prejudicial
to the administration of justice).

Finally, respondent also admits the allegations contained in the Agreement
constitute grounds for discipline under Rule 7(a)(1), RLDE, Rule 413, SCACR ("It
shall be a ground for discipline for a lawyer to: (1) violate or attempt to violate the
Rules of Professional Conduct, Rule 407, SCACR, or any other rules of this
jurisdiction regarding professional conduct of lawyers . . . .").

                                     Conclusion

We find respondent's misconduct warrants a definite suspension from the practice
of law in this state for one year retroactive to September 7, 2017, the date of
respondent's interim suspension. Accordingly, we accept the Agreement and
suspend respondent for a period of one year, retroactive to his earlier interim
suspension. Within thirty (30) days of the date of this opinion, respondent shall
pay the costs incurred in the investigation and prosecution of this matter by ODC
and the Commission. Within fifteen days of the date of this opinion, respondent
shall file an affidavit with the Clerk of Court showing that he has complied with
Rule 30, RLDE, Rule 413, SCACR. Additionally, prior to seeking reinstatement,
respondent must demonstrate his compliance with Rule 33, RLDE, Rule 413,
SCACR, including completion of the Legal Ethics and Practice Program Ethics
School within the preceding year.


DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.